Citation Nr: 9916283	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  94-14 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia



THE ISSUES

Entitlement to a higher rating for bronchial asthma, 
initially assigned a 30 percent evaluation.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1980 to 
September 1983 and from September 1990 to October 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 1993 and later RO rating decisions that denied 
service connection for a psychiatric disability, including 
post-traumatic stress disorder (PTSD), granted service 
connection for bronchial asthma and assigned a 10 percent 
rating for this condition, and denied a total rating for 
compensation purposes based on individual unemployability.  A 
November 1996 Board decision denied the claim for service 
connection for a psychiatric disability, including PTSD, and 
remanded the case to the RO for additional development with 
regard to the other issues.  A rating decision in 1998 
increased the rating from 10 to 30 percent, effective the 
original date of claim, and this is now the "initial" 
rating.  The file was returned to the Board in 1999.



FINDINGS OF FACT

1.  The veteran's respiratory disorder is manifested 
primarily by Forced Expiratory Volume (FEV)-1 of 77 percent 
predicted, FEV-1/FVC (Forced Vital Capacity) of 71 percent 
predicted, and symptoms requiring the daily use of medication 
and an inhaler; monthly visits to a physician for care of 
exacerbations or at least 3 courses per year of systemic 
corticosteroids or symptoms that produce more than moderate 
impairment and preclude more than light manual labor are not 
shown.
2.  Bronchial asthma, rated 30 percent, is the veteran's only 
service-connected disability.

3.  The 30 percent rating for the veteran's service-connected 
disability does not meet the threshold requirement for a 
total rating for compensation purposes based on individual 
unemployability.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for bronchial asthma, 
initially assigned a 30 percent rating, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.97, 
effective prior to and as of October 7, 1996.

2.  The criteria for a total disability evaluation by reason 
of individual unemployability due to the service-connected 
disability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from September 1980 to 
September 1983 and from September 1990 to October 1991.

Service medical records show that the veteran had asthma.


VA and private medical reports of the veteran's treatment and 
evaluations in the 1990's, including medical reports received 
from the Social Security Administration (SSA), show that he 
was seen for various conditions.  The more salient medical 
records with regard to his claim for a higher rating for the 
bronchial asthma and a total rating for compensation purposes 
based on individual unemployability are discussed in the 
following paragraphs.

VA medical reports of the veteran's treatment in the 1990's 
show that he was seen primarily for non-service-connected 
disabilities, that he was seen for bronchospasms related to 
his bronchial asthma, and that he takes daily medication for 
treatment of the bronchial asthma.  A report of spirometric 
testing in February 1992 shows FEV-1 of 11 percent predicted 
and a FEV-1/FVC of 37 percent predicted.  It was noted that 
the test showed a very severe degree of reduction in forced 
expiratory flow and a very severe degree of restriction in 
the volume excursion of the lung (reduction in VC).  The FEV-
1 showed some decrease after bronchodilator.  It was noted 
that this result was difficult to interpret and may indicate 
only a less than maximal effort by the subject.  It was noted 
that a true paradoxical response to bronchodilator was 
uncommon and suggested a combined obstructive and restrictive 
ventilatory defect and an essentially non-specific pattern of 
spirometric abnormality.

The veteran underwent a VA medical examination in May 1992.  
He complained of shortness of breath off and on with wheezing 
every day in the morning for a short period.  He denied any 
shortness of breath in between episodes and exertion.  There 
was no deformity of the chest.  The trachea was central.  
Percussion was equal on both sides.  There was normal 
intensity of breath sounds.  There were no rales, rhonchi or 
crepitus sounds heard.  Pulmonary function testing showed 
FEV-1/FVC of 79 percent predicted.  Chest X-rays revealed no 
abnormality of the lungs.  The impression was bronchial 
asthma by history with episodic dyspnea with no current 
sequelae.

On an application for increased compensation based on 
unemployability dated in April 1993, the veteran reported 
that he last worked full time in November 1991 in service.  
He reported general work experience with companies, such as 
supply clerk, and that his asthma prevented him from working 
an 8-hour day.  He reported 7 or 12 years of education.

The veteran and his wife testified at a hearing before the 
undersigned in September 1995.  The testimony was to the 
effect that the veteran's asthma was more severe than rated, 
that the veteran had frequent asthma attacks, that he 
received regular treatment, including medication, for the 
bronchial asthma, and that he could not work because of the 
severity of the bronchial asthma.


SSA documents received in 1997 show that the veteran was 
denied SSA disability benefits in 1993.  It was noted that he 
had various disabilities, including bronchial asthma, a 
personality disorder, and high blood pressure that did not 
prevent him from working.  It was noted that the medical 
evidence revealed he was able to breathe well enough to 
undertake most normal activities as long as he avoided 
concentrated exposure to gases, fumes, odors, and other 
irritants.


The veteran underwent a VA medical examination in July 1998 
in order to determine the severity of his bronchial asthma.  
He complained of worsening breathing problems.  He reported 
mild asthma attacks almost on a daily basis and that he used 
a nebulizer machine daily.  His current medication included 
Theophylline tablets, Albuterol inhaler, and nebulizer 
machine with Proventil nebulization.  A chest X-ray 
reportedly showed some prominence of the retrosternal space, 
suggestive of possibility of mild COPD (chronic obstructive 
pulmonary disease).  The lungs were clear.  A spirometer 
showed FVC of 3.50 liters with percentage predicted of 
84 percent.  The FEV-1 was 2.50 or 77 percent predicted.  It 
was noted that the pulmonary function studies indicated mild 
obstructive disease with some degree of post bronchodilator 
response.  The overall impression was moderate degree of 
bronchial asthma.

A review of the record shows that bronchial asthma is the 
veteran's only service-connected disability. 



B.  Legal Analysis

The veteran's claims for a higher rating for bronchial 
asthma, initially rated as 30 percent disabling, and a total 
rating for compensation purposes based on individual 
unemployability are well grounded, meaning they are 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to these claims and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 30 percent evaluation for bronchial asthma requires 
moderate bronchial asthma manifested by rather frequent 
asthmatic attacks (separated by only 10 to 14 day intervals) 
with moderate dyspnea on exertion between attacks.  A 
60 percent rating requires severe bronchial asthma manifested 
by frequent attacks (one or more attacks weekly) and marked 
dyspnea on exertion between attacks with only temporary 
relief by medication.  More than light manual labor must be 
precluded.  A 100 percent rating requires pronounced symptoms 
with very frequent asthmatic attacks, severe dyspnea on 
slight exertion between attacks, and marked loss of weight or 
other evidence of severe impairment of health.  38 C.F.R. 
§ 4.97, Code 6602, effective prior to October 7, 1996.

The regulations for the evaluation of respiratory disorders 
were changed, effective October 7, 1996.  61 Fed. Reg. 46720-
46731 (Sept. 5, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

A 30 percent rating for bronchial asthma requires FEV-1 of 56 
to 70 percent, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent rating is 
warranted for bronchial asthma with FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbation, or intermittent (at least 3 per year) courses 
of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating for bronchial asthma is warranted for FEV-
1 of less than 40 percent predicted, or; FEV-1/FVC less than 
40 percent, or; more than one attack per week with episodes 
of respiratory failure, or; requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, Code 6602, 
effective as of October 7, 1996.

The veteran and his wife testified before the undersigned in 
1995 to the effect that the veteran's bronchial asthma was 
more severe than evaluated, required regular treatment, 
including medication, and prevented him from working.  While 
the medical evidence supports this lay evidence to the extent 
that the veteran receives continuous treatment for bronchial 
asthma, it does not show that this condition is more severe 
than currently evaluated or that it prevents the veteran from 
undertaking most normal activities.

A VA report of spirometry in February 1992 showed results 
consistent with severe respiratory impairment, but the 
results were considered paradoxical and less than maximum 
effort by the veteran was considered a possibility.  Nor are 
the results on this test supported by the other medical 
evidence of record, including the report of his VA medical 
examination in May 1992 that revealed no more than a mild 
degree of impairment due to bronchial asthma.  The other 
medical records show no more than a mild or moderate degree 
of bronchial asthma.  

The report of the veteran's VA medical examination in 1998 
indicates that a spirometry showed a FEV-1 of 2.50 liters or 
77 percent predicted and that FVC was 3.50 liters indicating 
a FEV-1/FVC of around 71 percent predicted (2.50/3.50).  
These pulmonary function test results support no more than a 
10 percent rating under the provisions of diagnostic code 
6602, effective as of October 7, 1996, but because the 
evidence shows that the veteran requires the daily use of 
medication, including an inhaler, the bronchial asthma was 
considered moderate in degree and a 30 percent evaluation was 
assigned.  This evaluation is supported by the provisions of 
diagnostic code 6602, effective prior to or as of October 7, 
1996, and the 30 percent rating best represents the veteran's 
disability picture.  38 C.F.R. § 4.7.

The evidence, including the testimony, does not show that the 
veteran requires at least monthly visits to a physician to 
control exacerbations of his bronchial asthma, that he 
requires at least 3 courses of systemic corticosteroids per 
year or that the bronchial asthma produces more than moderate 
impairment and precludes more than light manual labor.  
Hence, the evidence does not support the assignment of a 
60 percent rating for the bronchial asthma under diagnostic 
code 6602, effective prior to or as of October 7, 1996.

Nor does the evidence show manifestations of bronchial asthma 
warranting a higher rating for this condition for a specific 
period or a "staged rating" at any time since the effective 
date of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The preponderance of the evidence is against the 
claim for a higher rating for bronchial asthma, initially 
assigned a 30 percent evaluation, and the claim is denied.

Since the preponderance of the evidence is against the claim 
for a higher rating for bronchial asthma, initially evaluated 
as 30 percent disabling, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


With regard to the claim for a total rating for compensation 
purposes based on individual unemployability, a total 
disability rating (100 percent) for compensation may also be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation without regard to 
advancing age as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combine 
rating to 70 percent or more.  This includes consideration of 
such factors as the extent of the service-connected 
disabilities, and employment and educational background.  
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1998).

In this case, the veteran's only service-connected disability 
is bronchial asthma, rated 30 percent.  Hence, he does not 
meet the threshold requirements for eligibility for a total 
rating for compensation purposes based on individual 
unemployability.

A supplemental statement of the case sent to the veteran in 
November 1998 notes that the RO found the circumstances in 
this case did not warrant submission of the file to the VA 
Director of Compensation & Pension for consideration of the 
veteran's entitlement to a total rating for compensation 
purposes on an extraschedular basis.  38 C.F.R. § 4.16(b) 
(1998).  Nor does the Board find that the evidence indicates 
the possibility of entitlement to a total rating for 
compensation based on unemployability due to bronchial asthma 
warranting the return of the case to the RO such action.  
VAOPGCPREC 6-96.  As noted in the above discussion of the 
issue of entitlement to a higher rating for bronchial asthma, 
initially assigned a 30 percent evaluation, the Board found 
that the veteran's bronchial asthma did not preclude him from 
performing more than light manual labor.

Since the rating for the veteran's service-connected 
disability does not meet the percentage requirement for a 
total rating for compensation purposes based on individual 
unemployability, he does not meet the requirements for such a 
rating.  Hence, the claim is denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).



ORDER


A higher rating for bronchial asthma, initially assigned a 
30 percent evaluation, is denied.

A total rating for compensation purposes based on individual 
unemployability is denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

